Citation Nr: 1825352	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-32 333A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder (MDD) with symptoms of memory loss.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and MDD with symptoms of memory loss.


ATTORNEY FOR THE BOARD

J. I. Tissera, Associate Counsel



INTRODUCTION

The Veteran served in the U.S. Army from July 1980 to July 1983 and in August 1991.  He had subsequent Army National Guard service from February 1985 to January 1999.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran withdrew his prior Board hearing request in October 2014.

Based on the medical evidence of record, the Board finds it appropriate to recharacterize the Veteran's claim for PTSD (including symptoms of memory loss) to an acquired psychiatric disorder, to include PTSD and MDD with symptoms of memory loss.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (what constitutes a claim cannot be limited by a lay veteran's assertion of his condition in the application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim).

The issue of an acquired psychiatric disorder, to include PTSD and MDD with symptoms of memory loss, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an October 2006 rating decision, service connection for PTSD was denied; the Veteran did not appeal the decision.

2.  The evidence received since the May 2003 rating decision raises a reasonable possibility of substantiating the service connection claim for an acquired psychiatric disorder, to include PTSD and MDD with symptoms of memory loss.


CONCLUSIONS OF LAW

1.  The October 2006 rating decision that denied the service connection claim for PTSD is final.  38 U.S.C. § 7105(c) (2012), 38 C.F.R. § 20.1103 (2017).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and MDD with symptoms of memory loss.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In light of the favorable decision herein as to the issues on appeal, the Board finds that any deficiencies in notice were not prejudicial to the Veteran.  

II.  New and Material Evidence for an Acquired Psychiatric Disorder claimed as PTSD

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  Justus v. Principi, 3 Vet. App. 510 (1992); Meyer v. Brown, 9 Vet. App. 425 (1996); King v. Brown, 5 Vet. App. 19 (1993).

In the October 2006 rating decision, the Veteran was denied service connection for PTSD as there weren't any relevant treatment records showing complaints, treatment, or diagnosis of PTSD while the Veteran was on active duty or in the National Guard.  In addition, VA treatment records indicated reports of PTSD and paranoid symptoms stemming from non-service-related experiences, but no indication that the Veteran had a confirmed diagnosis of PTSD which could be linked to a qualifying in-service stressor.  The RO therefore denied service connection since it was not shown that PTSD was caused by or occurred in service.  The Veteran did not appeal and the decision became final.

The RO received the Veteran's petition to reopen the PTSD claim in February 2011.  The RO granted the petition to reopen, but continued the denial of service connection for PTSD.  This appeal ensued.

The Board must determine whether new and material evidence has been received subsequent to the October 2006 rating decision to reopen the claim.

On April 2011, the Veteran submitted a June 17, 1991, medical report that shows he received treatment for a burn to his right arm incurred while in the line of duty with the National Guard.  The medical report notes that the Veteran was lighting a burner and burned his arm, was subsequently treated and returned to duty.

On December 2011, the Veteran was afforded a VA examination.  The examiner found that the claimed stressor (the Veteran burning his arm in 1991) meets Criterion A for PTSD under the DSM-IV.  However, the examiner determined that the Veteran did not meet the remaining diagnostic criteria for PTSD due to inconsistencies between the Veteran's report and his medical records.  The Veteran did meet the diagnostic criteria for mild MDD and opiate abuse in remission.

The Board finds the newly received service treatment record is material in that it relates to the unestablished element of an in-service incurrence or aggravation of a disease or injury, and the December 2011 VA examination is material in that it relates to the unestablished element of a present disability on a direct service-connected basis.  Therefore, the petition to reopen the tinnitus claim is granted.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus and the claim to reopen is granted.

REMAND

The Board finds that this appeal must be remanded to further develop the claim and obtain a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

In the December 2011 VA examination, the examiner found the Veteran's reported stressor meets Criterion A for PTSD, but he did not meet the DSM-IV criteria for a diagnosis of PTSD.  Rather, the examiner found a diagnosis for mild MDD and opiate abuse in remission.  The examiner stated the Veteran was not diagnosed with PTSD during the examination because of the inconsistencies between the Veteran's reports and his medical treatment records.  No nexus opinion was provided regarding the diagnosis for MDD.

In the July 2014 VA examination, the examiner found the Veteran met the diagnosis criteria for PTSD.  However, while the examiner provides a negative nexus opinion for MDD, he does not provide any opinion as to PTSD.  The Board notes that although the examiner's instructions request that the Veteran be examined for an acquired psychiatric condition to include PTSD, the instructions did not explicitly request a nexus opinion.  The instructions did explicitly request, in addition, that a nexus opinion be provided regarding MDD.

The Board finds the VA examinations inadequate to properly adjudicate the Veteran's claim and a new examination is necessary.

Furthermore, the Board notes that the VA's most recent correspondence to the Veteran, notifying him that his claim has been placed on the Board's docket, was returned as unable to forward.  Attempts should be made to verify the Veteran's current address.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate steps to verify the Veteran's current mailing address.  All responses received must be associated with the electronic claims file.  

2.  Obtain any relevant updated VA treatment records and associate the same with the claims file.  All records/responses received must be associated with the electronic claims file.  

3.  Then, obtain a new medical opinion to determine the nature and etiology of the Veteran's acquired psychiatric disorder, to include PTSD and MDD.  The claims file, including a copy of this Remand, must be reviewed in conjunction with the claim.  If the examiner finds that a psychiatric examination is necessary to render an opinion, one should be scheduled.

The examiner should provide the following opinions:

a.)  Does the Veteran meet the diagnostic criteria for PTSD?

i.)  If a diagnosis of PTSD is provided, is it at least as likely as not (a 50 percent probability or higher) that the Veteran's PTSD had its onset during service, or is otherwise related to active service?

If the Veteran fails to meet the criteria for a diagnosis of PTSD, the VA examiner should specifically identify which portion(s) of the criteria the Veteran failed to satisfy.

b.)  Is it at least as likely as not (a 50 percent probability or higher) that the Veteran's MDD had its onset during service, or is otherwise related to active service?

Any opinions offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinions without resorting to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made.

4.  Thereafter, the claims file must be reviewed to ensure that the foregoing requested development has been completed.  In particular, review the requested examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional development deemed necessary, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


